Case: 17-14046   Date Filed: 03/12/2018   Page: 1 of 8


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-14046
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 5:16-cv-00501-WTH-PRL

VEATTA O. CARTER,

                                                              Plaintiff-Appellant,

                                       versus

COMMISSIONER OF SOCIAL SECURITY,

                                                             Defendant-Appellee.
                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (March 12, 2018)

Before MARCUS, JULIES CARNES and HULL, Circuit Judges.

PER CURIAM:

      Veatta Carter appeals the affirmance of the decision of the Commissioner of

the Social Security Administration (“Commissioner”) denying her applications for

a period of disability and disability insurance benefits (“DIB”), and supplemental
              Case: 17-14046    Date Filed: 03/12/2018   Page: 2 of 8


security income (“SSI”), 42 U.S.C. §§ 405(g), 1383(c)(3). Carter argues that: (1)

based on the substantial evidence, the ALJ committed error in determining that she

had the residual functional capacity (“RFC”) to perform sedentary work; (2) the

ALJ failed to consider the vocational expert (“VE”) testimony as to her need to

elevate her legs and her cognitive abilities; and (3) the ALJ improperly gave little

weight to two forms by Dr. K. N. Reddy and Nurse Baker, where they opined that

she could not work. After thorough review, we affirm.

      We review the ALJ’s decision for substantial evidence, but the ALJ’s

application of legal principles de novo. Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005). Substantial evidence is relevant evidence that a reasonable

person would accept as adequate to support a conclusion. We may not decide the

facts anew, make credibility determinations, or re-weigh the evidence. Id.

      The social security regulations outline a five-step, sequential evaluation

process to decide whether a claimant is disabled. See 20 C.F.R. § 404.1520(a)(4).

The ALJ must evaluate whether: (1) the claimant is engaged in substantial gainful

activity; (2) the claimant has a severe impairment; (3) the severe impairment meets

or equals an impairment in the Listing of Impairments; (4) the claimant has the

RFC to perform past relevant work; and (5) in light of the claimant’s RFC, age,

education, and work experience, there are other jobs the claimant can perform.

Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004); 20 C.F.R. §§


                                         2
              Case: 17-14046    Date Filed: 03/12/2018   Page: 3 of 8


404.1520(a)(4), 416.920(a)(4). A claimant’s RFC is the most she can still do

despite her limitations and is based on an evaluation of all the relevant evidence.

See 20 C.F.R. §§ 404.1520(e), 404.1545(a)(1), (a)(3), 416.920(e), 416.945(a)(1),

(a)(3). If the ALJ determines that the claimant is not disabled at any step of the

evaluation process, the inquiry ends. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

      If a claimant alleges several impairments, the Commissioner must consider

the impairments in combination to decide whether the combined impairments

render her disabled. Jones v. Dep’t of Health & Human Servs., 941 F.2d 1529,

1533 (11th Cir. 1991). This duty applies even when the impairments considered

separately are not severe. Hudson v. Heckler, 755 F.2d 781, 785 n.2 (11th Cir.

1985). An ALJ’s statement that the claimant did not have an impairment or

combination of impairments that rendered her disabled constitutes evidence that he

considered the combined effects of her impairments. Wilson v. Barnhart, 284 F.3d
1219, 1224 (11th Cir. 2002).

      In performing the five-step evaluation process, an examiner who concludes

that a claimant is unable to do past relevant work must then proceed to the “final

step of the evaluation process to determine whether in light of ‘[RFC],’ age,

education, and work experience the claimant can perform other work.” Id. at 1227.

The ALJ may determine whether the claimant has the ability to adjust to other

work in the national economy by use of a vocational expert. Winschel v. Comm’r


                                         3
              Case: 17-14046    Date Filed: 03/12/2018   Page: 4 of 8


of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011). “[F]or a vocational expert’s

testimony to constitute substantial evidence, the ALJ must pose a hypothetical

question which comprises all of the claimant’s impairments.”        Id. (quotations

omitted). “The hypothetical need only include the claimant’s impairments, not

each and every symptom of the claimant.” Ingram v. Comm’r of Soc. Sec., 496
F.3d 1253, 1270 (11th Cir. 2007) (quotation and citation omitted). The ALJ need

not include findings in the hypothetical that the ALJ found to be unsupported.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004).

      “Medical opinions” are defined as statements from physicians or other

acceptable medical sources “that reflect judgments about the nature and severity of

[a patient’s] impairment(s), including [her] symptoms, diagnosis and prognosis,

what [she] can still do despite impairment(s), and [her] physical or mental

restrictions.” 20 C.F.R. § 404.1527(a)(2). The opinion of a treating physician

must be given substantial or considerable weight unless “good cause” is shown to

the contrary. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir.

2011). We’ve found “good cause” to exist when: (1) the opinion was not bolstered

by the evidence; (2) the evidence supported a contrary finding; or (3) the opinion

was conclusory or inconsistent with the doctor’s own medical records. Id.

      Carter focuses her appeal on problems with her veins and legs, her cognitive

abilities, and her IQ. On the record before us, however, substantial evidence


                                        4
              Case: 17-14046     Date Filed: 03/12/2018   Page: 5 of 8


supports the ALJ’s RFC finding for a reduced range of sedentary work and the

ultimate finding that in spite of her alleged difficulties, she was not disabled. As

for her vein and leg problems, the record reveals that her leg pain and swelling had

improved after receiving several vein ablation treatments. Doctors repeatedly told

her to exercise, walk, lose weight, and wear compression stockings or hose, which

were conservative treatments. Overall, her exams were normal, showing some

edema in the legs, but the ability to walk.        The doctors’ advice to exercise

contradicted her arguments that she cannot walk or stand while at a job. Her

reported activities of daily living contradicted her arguments as well, since she said

that she cared for her children, did chores, cared for herself, and went to the gym.

      Moreover, nothing in the record suggests that her IQ or cognitive

functioning is so low that she cannot perform any job, even though the record

reflects that she has learning disabilities. The doctor who evaluated her in 2006

did not note that she could not work, only that it may be difficult for her to pass a

test that would allow her to continue working in childcare.          As for Carter’s

argument that her illiteracy prevents her from doing any work, she testified during

the ALJ hearing that she read the Bible, which contradicts this argument. Illiteracy

“means the inability to read or write,” and an individual is considered illiterate if

she “cannot read or write a simple message such as instructions or inventory lists

even though the person can sign . . . her name[.]” 20 C.F.R. §§ 404.1564(b)(1),


                                          5
              Case: 17-14046     Date Filed: 03/12/2018    Page: 6 of 8


416.964(b)(1). The records of her learning disability and IQ testing do not reflect

that she was illiterate, but rather show that she had difficulties reading and writing,

as well as borderline intellectual functioning. Thus, contrary to Carter’s argument,

the record does not compel the conclusion that she was illiterate or unable to

perform the educational requirements of the jobs.

      The ALJ also demonstrated he had considered all of Carter’s impairments,

by expressly finding she did not have an “impairment or combination of

impairments” that met or equaled the severity of a listed impairment. The ALJ

added that he considered her impairments in combination, the “entire record,” and

“all symptoms” in evaluating her RFC, and he discussed her subjective statements

and the relevant medical evidence. On this record, substantial evidence supported

the ALJ’s determination of the RFC for a reduced range of sedentary work.

      The ALJ also articulated good reasons, supported by substantial evidence,

for his assessment of the weight due to the medical opinion evidence of her

treating physicians, Dr. K.N. Reddy and Nurse Baker. As the ALJ explained,

opinions that Carter could simply not work were conclusory, and neither specified

any reason for why she could not work. In addition, they were inconsistent with

the record as a whole, since doctors repeatedly told Carter to exercise and use

conservative treatments. For instance, while Dr. Nagender Reddy recommended

leg elevation in combination with other conservative treatment, such as


                                          6
              Case: 17-14046     Date Filed: 03/12/2018   Page: 7 of 8


compression stockings or hose, he did not order that she keep her legs elevated

during the day; notably, he never said that Carter had to elevate her legs in order to

function nor that she had to refrain from sitting or standing unless she periodically

elevated her legs. Dr. K. N. Reddy and Nurse Baker’s opinions were also

inconsistent with Dr. K. N. Reddy’s own treatment notes, especially where he

recommended that Carter walk, exercise, and continue with vein treatments. Thus,

we reject Carter’s arguments that the ALJ improperly gave little weight to two

forms by Dr. K. N. Reddy and Nurse Baker.

      Finally, we are unpersuaded by Carter’s claim that the ALJ improperly

relied on the VE’s testimony. Carter says that the ALJ failed to consider the VE

testimony about her need to elevate her legs, but the record does not support her

alleged need to keep her feet elevated during the day. It is true that the VE

testified that, if a claimant had to elevate her feet with the feet extended while at

work, that “no work” would be available. But the only pieces of evidence that

mentioned elevating her feet were the functional reports by either Dr. K. N. Reddy

or Nurse Baker -- and as we already observed, those opinions, where Dr. K. N.

Reddy and/or Nurse Baker opined that Carter could never work, were conclusory

and did not indicate why she was unable to work. Nor has Carter explained how

the ALJ’s hypothetical question failed to accommodate her moderate limitations in

concentration, persistence, or pace or even alleged that the ALJ’s hypothetical did


                                          7
               Case: 17-14046   Date Filed: 03/12/2018   Page: 8 of 8


not include all her non-exertional limitations. Thus, the ALJ’s hypothetical

question sufficed to accommodate Carter’s limitations in concentration,

persistence, or pace.

      As for Carter’s argument on appeal that the VE’s testimony about her

cognitive abilities did not comport with the Dictionary of Occupational Titles

(“DOT”), it is not supported by any evidence.   The VE did not say that any of the

example jobs required a certain IQ or reading level, and the ALJ found that the

VE’s testimony was consistent with the DOT. Furthermore, the ALJ asked the VE

about simple and unskilled or low semiskilled work, and the VE explained that

there were jobs available for that level of skill with Carter’s other physical

limitations. Thus, the VE’s testimony provided substantial evidence to support the

ALJ’s conclusion that Carter could perform other work and was not disabled.

      In short, because there was relevant evidence that a reasonable person would

accept as adequate to support the conclusions that Carter’s difficulties with her

legs, veins, IQ and cognitive abilities were not disabling, and that she had an RFC

to perform sedentary work, we can find no error in the ALJ’s decision. See Moore,
405 F.3d at 1211. Accordingly, we affirm the Commissioner’s decision denying

DIB and SSI.

      AFFIRMED.




                                        8